DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 10-12, 14-17, and 19-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Linthicum et al, US Patent 6,177,688 in view of Haukka et al, US Patent Application Publication 2013/0012003.

Regarding claim 1, Linthicum teaches a method of forming a device structure, the method comprising the steps of providing a substrate, comprising a surface, within a reaction chamber, the surface comprising a first portion (side surfaces of 106) comprising one or more of aluminum nitride and gallium nitride (both AlN and GaN) and a second portion comprising another material (trench bottom surfaces of 6H-SiC) 108 on the first portion relative to the second portion (figures 1-5, wherein 108 is not deposited in the bottom of the trenches).

Linthicum fails to teach the deposition process is a cyclic.
 
Haukka teaches a means of using atomic layer deposition as a means for forming gallium nitride layers (abstract).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Haukka with that of Linthicum because atomic later deposition is also an appropriate, and well-known means of growing or depositing gallium nitride layers.

Regarding claim 2, Linthicum teaches the second portion comprises silicon (figure 5).

Regarding claim 6, Linthicum in view of Haukka teaches the step of selectively depositing gallium nitride (Haukka, using AlD) and the step of forming the first portion comprising one or more of aluminum nitride and gallium nitride (column 4, line 29-30), are performed ex situ (since the two processes are different, it would have been obvious to one of ordinary skill in the art that these process are done ex situ).

chemical vapor deposition, cyclic deposition, atomic layer deposition, molecular beam epitaxy, and physical vapor deposition (column 4, line 29-30), wherein the method of forming a device structure further comprises patterning the layer comprising the one or more of aluminum nitride and gallium nitride to form features comprising the one or more of aluminum nitride and gallium nitride, further comprising a step of etching a surface of the features (figure 1).

Regarding claims 14 and 16, the combination of Linthicum and Haukka teaches the first portion comprises aluminum nitride (which is shown in Linthicum), wherein the aluminum nitride is deposited using chemical vapor deposition or atomic layer deposition, and wherein an aluminum precursor for forming the aluminum nitride is selected from the group consisting of TMA, TEA, and AICl3 (as taught in [0063] of Haukka), further comprising a step of providing a nitrogen precursor,
wherein the nitrogen precursor is selected from the group consisting of ammonia (NH3) and hydrazine (N2H4) and/or radicals remotely created from a precursor selected from the group of Nitrogen (N2), ammonia (NH3) and hydrazine (N2H4) [0064].

Regarding claim 15, Linthicum teaches the gallium nitride is deposited using chemical vapor deposition or atomic layer deposition, and wherein a gallium precursor TMG, TEG, GaCl3; GaBr3; and Gal3 (column 4, line 30).

Regarding claims 17 and 22, Linthicum and Haukka fails to teach during the step of using a thermal cyclic deposition process and during the step of selectively depositing galltum nitride, the selectivity is greater than 80%.

However, it would have been an obvious matter of design choice bounded by well-known manufacturing constraints and ascertainable by routine experimentation and optimization to choose these particular dimensions because applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another dimension.  Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Regarding claims 19-21, Haukka teaches during the step of selectively depositing galltum nitride, a pressure within the reaction chamber is between about 1 and about 100 mbar and between about 5 and about 15 mbar [0046] and during the 

In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium). 

Applicants can rebut a prima facie case of obviousness based on overlapping ranges by showing the criticality of the claimed range. "The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves 

Regarding claims 23 and 24, Linthicum in view of Haukka teaches a structure formed according to the method of claim 1, and a system for performing the method of claim 1 (figure 5).

Claims 1, 4, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomabechi et al, US Patent Application Publication 2013/0075788 in view of Haukka et al, US Patent Application Publication 2013/0012003.

Regarding claim 1, Tomabechi teaches a method of forming a device structure, the method comprising the steps of providing a substrate (11-15 and 21), comprising a surface, within a reaction chamber, the surface comprising a first portion (top of layer 15 between 21) comprising one or more of aluminum nitride and gallium nitride and a second portion comprising another material (top surface of 21) and using a thermal deposition process, selectively depositing gallium nitride 117 on the first portion relative to the second portion (figures 8C and 9).

Tomabechi fails to teach the deposition process is a cyclic.
 


	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Haukka with that of Tomabechi because atomic later deposition is also an appropriate, and well-known means of growing or depositing gallium nitride layers.

Regarding claim 4, Tomabechi teaches second portion comprises one or more of an oxide, a nitride, and an oxynitride [0033].

Regarding claim 18, Tomabechi teaches a method of forming a device structure, the method comprising the steps of providing a substrate (11-15 and 21) comprising a surface, the surface comprising a first portion 21a comprising one or more of aluminum nitride and gallium nitride and a second portion 21 comprising silicon nitride [0033]; and using a thermal deposition process, selectively depositing gallium nitride 117 on the first portion relative to the second portion (figures 8C and 9).

Tomabechi fails to teach the deposition process is a cyclic.

Haukka teaches a means of using atomic layer deposition as a means for forming gallium nitride layers (abstract).

.

Claims 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Linthicum and Haukka as applied to claims above, and further in view of Fitch et al, US Patent 5,308,788.

Regarding claims 3, Linthicum and Haukka fail to teach the second portion comprises hydrogen-terminated silicon and a step of removing an oxide from a surface of the features.

Fitch teaches the second portion comprises hydrogen-terminated silicon and a step of removing an oxide from a surface of the features (column 4, lines 41-55) which occurs when the surface of a silicon wafer is cleaned with Hf to remove native oxides and prevent further growth of native oxides for hours.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Fitch with that of Linthicum and Haukka because it is generally known in the art that substrate may be cleaned to remove unwanted contaminants, such as native silicon oxide, and prevent further build-up of native oxides for hours.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomabechi and Haukka as applied to claim 1 above, and further in view of Jang et al, US Patent Application Publication 2006/0008997.

Regarding claim 5, Tomabechi and Haukka fail to teach the second portion comprises a hydroxyl-terminated oxide.

Jang teaches the second portion comprises a hydroxyl-terminated oxide [0024] which occurs when the surface of silicon oxide is cleaned with Hf to remove unwanted contaminants.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Fitch with that of Linthicum and Haukka because it is generally known in the art that substrate may be cleaned to remove unwanted contaminants, thereby improving the formation of subsequent layers.

Allowable Subject Matter

Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOVAUNDA JEFFERSON whose telephone number is (571)272-5051.  The examiner can normally be reached on M-F 7AM-4PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






QVJ
/DALE E PAGE/           Supervisory Patent Examiner, Art Unit 2899